The appellant, W. P. Shah an, brought this action against the appellee, the Alabama Great Southern Railroad Company, to recover an amount alleged to be due on an account, and also for goods,, wares and merchandise. The complaint contained the. common counts. Issue was joined on the defendant’s plea of the general issue ; and the cause being tried .without the intervention of a jury, the court rendered judgment for the defendant. Plaintiff appeals, and assigns this judgment as error. The judgment is affirmed.
Opinion by
Head, J.